Exhibit 10.8

 

AMENDED AND RESTATED NON-COMPETITION AGREEMENT

 

**** Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended, and the Commission’s rules and regulations promulgated under the
Freedom of Information Act, pursuant to a request for confidential
treatment.****



--------------------------------------------------------------------------------

Exhibit 10.8

 

AMENDED AND RESTATED

NON-COMPETITION AGREEMENT

 

THIS AMENDED AND RESTATED NON-COMPETITION AGREEMENT (this “Agreement”) is made
and entered into as of December 21, 2005, by and among Advanced Micro Devices,
Inc., a Delaware corporation (“AMD”), AMD Investments, Inc., a Delaware
corporation (“AMD Investments,” and together with AMD, the “AMD Entities”),
Fujitsu Limited, a corporation organized under the laws of Japan (“Fujitsu,” and
collectively with the AMD Entities, the “Entities”), and Spansion Inc., a
Delaware corporation (“Spansion” and collectively with the Entities, the
“Parties”).

 

RECITALS:

 

A. In connection with the creation of Spansion LLC, the Parties executed a
Non-Competition Agreement dated as of June 30, 2003 (the “Effective Date”).

 

B. The Parties hereby desire to amend and restate that Non-Competition
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises and
covenants of the Parties set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, hereby amend and restate that
Non-Competition Agreement and agree as follows:

 

1. Certain Definitions; Interpretation.

 

(a) In addition to the terms defined elsewhere in this Agreement, the following
capitalized terms shall have the following meanings when used herein:

 

“Affiliate” of a Person, means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The Parties
acknowledge and agree that neither Fujitsu nor AMD is presently controlled by
any other Person, and that Spansion and its subsidiaries shall not be deemed to
be (a) Affiliates of the AMD Entities or (b) Affiliates of Fujitsu.

 

“Aggregate Ownership Interest” has the meaning set forth in Spansion’s
Certificate of Incorporation.

 

“Competing Business” means any business engaged in the development, production,
manufacture, marketing, distribution, promotion or sale of Stand-Alone NVM
Products in any country in the world in which Spansion conducts its business;
provided,

 

1



--------------------------------------------------------------------------------

however, that (i) the Entities’ respective ownership interests in Spansion and
the conduct of Spansion’s business, (ii) Fujitsu’s and its Affiliates’
development, production, manufacture, marketing, distribution, promotion and/or
and sales of Ferro-electric non-volatile memory technology and products and
(iii) the performance by AMD and its Affiliates and/or Fujitsu and its
Affiliates of their respective obligations under agreements between AMD and/or
its Affiliates and Spansion and/or its subsidiaries or between Fujitsu and/or
its Affiliates and Spansion and/or its subsidiaries (provided that any such
agreement is not entered into for purposes of circumventing the intent of this
Agreement), shall each be deemed not to constitute a Competing Business.

 

“NVM” means a non-volatile memory device wherein information stored in a memory
cell is maintained without power consumption and the write time (including erase
time if there is an erase operation prior to a write operation) exceeds the read
time allowing the device to function primarily as a reading device.

 

“Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or governmental authority.

 

“Stand-Alone NVM Product” means a semiconductor product (including a single chip
or a multiple chip or system product) containing NVM dedicated to data storage
wherein all circuitry (including logic circuitry) contained therein is solely to
accept, store, retrieve or access information or instructions and cannot
manipulate such information or execute instructions.

 

(b) The following rules of interpretation shall apply to this Agreement:

 

(i) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “including” is not limited and means “including without limitation.”

 

(ii) Unless otherwise noted, all references to Sections, Schedules and Exhibits
herein are to Sections, Schedules and Exhibits of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

(iii) Unless otherwise expressly provided herein, (a) references to a Person
include its successors and permitted assigns, (b) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements and other modifications thereto
or supplements thereof and (c) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation.

 

2. Competition by AMD Entities and their Affiliates with Spansion. Subject to
Section 4(d), during the AMD Non-Competition Term, the AMD Entities hereby
covenant and agree not to (and AMD agrees to cause its Affiliates not to),
directly or indirectly, engage in a Competing Business. Notwithstanding the
foregoing, in the event that (a) a customer of AMD or

 

2



--------------------------------------------------------------------------------

its Affiliates requests the development, production, manufacture and sale or
other distribution to it of a specific Stand-Alone NVM Product and (b) Spansion
does not agree to engage in such activities, then AMD and its Affiliates may
seek Spansion’s consent to engage in such activities without being in breach of
the obligations set forth in this Section 2, which consent shall not be
unreasonably withheld or delayed, taking into account the customer’s requested
response time.

 

3. Competition by Fujitsu and its Affiliates with Spansion. Subject to Section
5(d), during the Fujitsu Non-Competition Term, Fujitsu hereby covenants and
agrees not to (and Fujitsu agrees to cause its Affiliates not to), directly or
indirectly, engage in a Competing Business. Notwithstanding the foregoing, in
the event that (a) a customer of Fujitsu or its Affiliates requests the
development, production, manufacture and sale or other distribution to it of a
specific Stand-Alone NVM Product and (b) Spansion does not agree to engage in
such activities, then Fujitsu and its Affiliates may seek Spansion’s consent to
engage in such activities without being in breach of the obligations set forth
in this Section 3, which consent shall not be unreasonably withheld or delayed,
taking into account the customer’s requested response time.

 

4. Divestiture of Competing Business by AMD Entities. During the AMD
Non-Competition Term, the AMD Entities hereby covenant and agree that:

 

(a) If an AMD Entity or its Affiliates (an “AMD Acquiring Party”) acquires a
majority equity or other majority ownership interest of a Person whose principal
line of business is not a Competing Business, but which has a division or other
operations constituting a Competing Business (any such division or operations,
an “AMD Acquired Interest”), AMD shall (or, if applicable, shall cause AMD
Investments or its other applicable Affiliates to) (i) promptly provide Spansion
and Fujitsu with written notice of such acquisition (the “AMD Acquisition
Notice”) and (ii) provide Spansion with a right of first offer to acquire the
AMD Acquired Interest, such right to last for a period of sixty (60) days
following Spansion’s receipt of the AMD Acquisition Notice (the “AMD Offer
Period”). During the AMD Offer Period, AMD shall (or, if applicable, shall cause
AMD Investments or its other applicable Affiliates to) (A) provide Spansion with
an opportunity to conduct reasonable due diligence on the AMD Acquired Interest
and (B) enter into exclusive discussions with Spansion concerning a sale of the
AMD Acquired Interest to Spansion. Spansion shall have the right, but not the
obligation, to make an offer to purchase all, but not less than all, of the AMD
Acquired Interest by providing written notice to AMD (“Spansion/AMD Offer”) at
any time prior to the end of the AMD Offer Period, such written notice to
include in reasonable detail the terms on which Spansion proposes to purchase
the AMD Acquired Interest.

 

(b) Any determination as to whether to make a Spansion/AMD Offer, and the terms
of such Spansion/AMD Offer, shall be made by the Board of Directors of Spansion.
If a Spansion/AMD Offer is made prior to the conclusion of the AMD Offer Period,
the AMD Acquiring Party shall have thirty (30) days from its receipt of
Spansion/AMD Offer in which to accept or reject Spansion/AMD Offer by providing
Spansion with written notice of its decision within such 30-day period, such
decision to be made by the AMD Acquiring Party in its sole discretion. If the
AMD Acquiring Party fails to provide Spansion with written notice of its
decision within such 30-day period, the AMD Acquiring Party shall be deemed to
have rejected Spansion/AMD Offer.

 

3



--------------------------------------------------------------------------------

(c) If Spansion does not make a Spansion/AMD Offer prior to the conclusion of
the AMD Offer Period, or if the AMD Acquiring Party rejects a Spansion/AMD
Offer, the AMD Acquiring Party shall (and, if applicable, AMD shall cause the
AMD Acquiring Party to) take all commercially reasonable steps to sell or
otherwise divest the AMD Acquired Interest as soon as reasonably practicable to
an unaffiliated Person following the conclusion of the AMD Offer Period or the
30-day period referenced in Section 4(b), whichever is later; provided, however,
if the AMD Acquired Party rejected a Spansion/AMD Offer pursuant to Section
4(b), the terms of sale to the unaffiliated Person shall be no more favorable
than the terms set forth in Spansion/AMD Offer. **** AMD Acquiring Party ****
the AMD Acquired Interest **** the AMD Acquired Interest, **** the AMD Acquiring
Party **** the AMD Acquired Interest ****.

 

(d) The Parties agree that an AMD Acquiring Party’s acquisition of a majority
interest in a Person whose principal line of business is not a Competing
Business but which has a division or operations that constitute a Competing
Business shall not be deemed to be a breach of the obligations set forth in
Section 2 for so long as AMD and/or its applicable Affiliates are complying in
all material respects with its obligations under this Section 4.

 

5. Divestiture of Competing Business by Fujitsu. During the Fujitsu
Non-Competition Term, Fujitsu hereby covenants and agrees that:

 

(a) If Fujitsu or its Affiliates (a “Fujitsu Acquiring Party”) acquires a
majority equity or other majority ownership interest of a Person whose principal
line of business is not a Competing Business, but which has a division or other
operations constituting a Competing Business (any such division or operations,
an “Fujitsu Acquired Interest”), Fujitsu shall (or, if applicable, shall cause
its applicable Affiliates to) (i) promptly provide Spansion and the AMD Entities
with written notice of such acquisition (the “Fujitsu Acquisition Notice”) and
(ii) provide Spansion with a right of first offer to acquire the Fujitsu
Acquired Interest, such right to last for a period of sixty (60) days following
Spansion’s receipt of the Fujitsu Acquisition Notice (the “Fujitsu Offer
Period”). During the Fujitsu Offer Period, Fujitsu shall (or, if applicable,
shall cause its applicable Affiliates to) (A) provide Spansion with an
opportunity to conduct reasonable due diligence on the Fujitsu Acquired Interest
and (B) enter into exclusive discussions with Spansion concerning a sale of the
Fujitsu Acquired Interest to Spansion. Spansion shall have the right, but not
the obligation, to make an offer to purchase all, but not less than all, of the
Fujitsu Acquired Interest by providing written notice to Fujitsu
(“Spansion/Fujitsu Offer”) at any time prior to the end of the Fujitsu Offer
Period, such written notice to include in reasonable detail the terms on which
Spansion proposes to purchase the Fujitsu Acquired Interest.

 

(b) Any determination as to whether to make a Spansion/Fujitsu Offer, and the
terms of such Spansion/Fujitsu Offer, shall be made by the Board of Directors of
Spansion. If a Spansion/Fujitsu Offer is made prior to the conclusion of the
Fujitsu Offer Period, the Fujitsu Acquiring Party shall have thirty (30) days
from its receipt of Spansion/Fujitsu Offer in which to accept or reject
Spansion/Fujitsu Offer by providing Spansion with written notice of its decision
within such 30-day period, such decision to be made by the Fujitsu Acquiring
Party in its sole discretion. If the Fujitsu Acquiring Party fails to provide
Spansion with written notice of its decision within such 30-day period, the
Fujitsu Acquiring Party shall be deemed to have rejected Spansion/Fujitsu Offer.

 

**** Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

4



--------------------------------------------------------------------------------

(c) If Spansion does not make a Spansion/Fujitsu Offer prior to the conclusion
of the Fujitsu Offer Period, or if the Fujitsu Acquiring Party rejects a
Spansion/Fujitsu Offer, the Fujitsu Acquiring Party shall (and, if applicable,
Fujitsu shall cause the Fujitsu Acquiring Party to) take all commercially
reasonable steps to sell or otherwise divest the Fujitsu Acquired Interest as
soon as reasonably practicable to an unaffiliated Person following the
conclusion of the Fujitsu Offer Period or the 30-day period referenced in
Section 5(b), whichever is later; provided, however, if the Fujitsu Acquired
Party rejected a Spansion/Fujitsu Offer pursuant to Section 5(b), the terms of
sale to the unaffiliated Person shall be no more favorable than the terms set
forth in Spansion/Fujitsu Offer. **** Fujitsu Acquiring Party **** Fujitsu
Acquired Interest **** the Fujitsu Acquired Interest, **** the Fujitsu Acquiring
Party **** the Fujitsu Acquired Interest ****.

 

(d) The Parties agree that a Fujitsu Acquiring Party’s acquisition of a majority
interest in a Person whose principal line of business is not a Competing
Business but which has a division or operations that constitute a Competing
Business shall not be deemed to be a breach of the obligations set forth in
Section 3 for so long as Fujitsu and/or its applicable Affiliates are complying
in all material respects with its obligations under this Section 5.

 

6. No Solicitation of Employees.

 

(a) Without the prior written consent of Spansion, each of the AMD Entities
during the AMD Non-Solicitation Term, and Fujitsu during the Fujitsu
Non-Solicitation Term, shall not (and each shall cause its Affiliates not to),
directly or indirectly, either for itself or another Person, (i) hire or retain,
or offer to hire or retain, as a director, officer, employee, partner,
consultant, independent contractor or otherwise, any individual employed by or
seconded to Spansion or any of its subsidiaries (provided that such restriction
shall not apply to any secondees as to whom Spansion agrees are being seconded
on a temporary basis or for a specific project) or (ii) solicit or encourage any
individual to terminate his or her employment with Spansion or any of its
subsidiaries, unless, in either such case, (A) Spansion (and/or its applicable
subsidiary) has terminated the employment or secondment of such individual or
(B) either (x) at least two (2) years has elapsed since such individual has
voluntarily terminated his or her employment or secondment with Spansion (and/or
its applicable subsidiary), or (y) the AMD Non-Solicitation Term or the Fujitsu
Non-Solicitation Term, as applicable, has expired.

 

(b) Without the prior written consent of AMD or Fujitsu, as applicable, Spansion
shall not (and shall cause its subsidiaries not to), directly or indirectly,
either for itself or another Person, (i) hire or retain, or offer to hire or
retain, as director, officer, employee, partner, consultant, independent
contractor or otherwise, any individual employed by an AMD Entity or any of its
Affiliates or Fujitsu or any of its Affiliates (other than employees that are
dual employees or that are seconded to Spansion or its subsidiaries by an AMD
Entity or its Affiliates or Fujitsu or its Affiliates) or (ii) solicit or
encourage any individual to terminate his or her employment with an AMD Entity
or any of its Affiliates or Fujitsu or any of its Affiliates (other than
employees that are dual employees or that are seconded to Spansion or its
subsidiaries by an AMD Entity or its Affiliates or Fujitsu or its Affiliates),
unless, in either such case, (A) the AMD Entity (and/or its applicable
Affiliate) or Fujitsu (and/or its applicable Affiliate), as applicable, has
terminated the employment of such individual or (B) at least two (2) years has
elapsed since such individual has voluntarily terminated his or her employment
with the AMD Entity (and/or its applicable Affiliates) or Fujitsu (and/or its
applicable Affiliate), as applicable.

 

**** Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

5



--------------------------------------------------------------------------------

7. Injunctive Relief. The Parties agree that (a) the provisions of Sections 2,
3, 4, 5 and 6 of this Agreement are reasonable and necessary to protect the
legitimate interests of the other Parties and (b) any violation of Sections 2,
3, 4, 5 or 6 of this Agreement will result in irreparable injury to the
non-breaching Party(ies), the exact amount of which will be difficult to
ascertain, and that remedies at law for any such violation would not be
reasonable or adequate compensation to the non-breaching Party(ies) for such
violation. Accordingly, each Party agrees that if such Party violates the
provisions applicable to such Party in Sections 2, 3, 4, 5 or 6 the
non-breaching Party(ies) shall be entitled to specific performance and
injunctive relieve, without posting bond or other security, and without the
necessity of proving actual damages, in addition to any other remedy which may
be available at law or in equity, including consequential damages.

 

8. AMD Term.

 

(a) AMD Non-Competition Term. Sections 2 and 4 of this Agreement shall terminate
with respect to the AMD Entities (the period from the Effective Date until such
termination, the “AMD Non-Competition Term”):

 

(i) immediately upon the dissolution of Spansion; or

 

(ii) two (2) years after the date on which the AMD Entities and all of their
Affiliates, collectively, cease to hold more than a five percent (5%) Aggregate
Ownership Interest.

 

(b) AMD Non-Solicitation Term. Section 6 of this Agreement shall terminate with
respect to the AMD Entities (the period from the Effective Date until such
termination, the “AMD Non-Solicitation Term”):

 

(i) immediately upon the dissolution of Spansion; or

 

(ii) two (2) years after the date on which the AMD Entities and all of their
Affiliates, collectively, cease to hold more than a five percent (5%) Aggregate
Ownership Interest.

 

9. Fujitsu Term.

 

(a) Fujitsu Non-Competition Term. Sections 3 and 5 of this Agreement shall
terminate with respect to Fujitsu (the period from the Effective Date until such
termination, the “Fujitsu Non-Competition Term”):

 

(i) immediately upon the dissolution of Spansion; or

 

(ii) two (2) years after the date on which Fujitsu and all of its Affiliates,
collectively, cease to hold more than a five percent (5%) Aggregate Ownership
Interest.

 

6



--------------------------------------------------------------------------------

(b) Fujitsu Non-Solicitation Term. Section 6 of this Agreement shall terminate
with respect to Fujitsu (the period from the Effective Date until such
termination, the “Fujitsu Non-Solicitation Term”):

 

(i) immediately upon the dissolution of Spansion; or

 

(ii) two (2) years after the date on which Fujitsu and all of its Affiliates,
collectively, cease to hold more than a five percent (5%) Aggregate Ownership
Interest.

 

10. Termination as to Spansion. The obligations of Spansion under Section 6(b)
shall terminate as to any individual in the employ of any AMD Entity or
Affiliate thereof upon the termination of the AMD Non-Solicitation Term pursuant
to Section 8(b), and the obligations of Spansion under Section 6(b) shall
terminate as to any individual in the employ of Fujitsu or any Fujitsu Affiliate
upon the termination of the Fujitsu Non-Solicitation Term pursuant to Section
9(b).

 

11. Notices. Unless otherwise provided herein, all notices, requests,
instructions or consents required or permitted under this Agreement shall be in
writing and will be deemed given: (a) when delivered personally; (b) when sent
by confirmed facsimile; (c) ten business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
three business days after deposit with an internationally recognized commercial
overnight carrier specifying next-day delivery, with written verification of
receipt. All communications will be sent as follows (or to such other address or
facsimile number as may be designated by a Party giving written notice to the
other Parties pursuant to this Section 11):

 

If to Spansion:

 

Spansion Inc.

Attention: General Counsel

915 DeGuigne Drive

P.O. Box 3453

Sunnyvale, California 94088

U.S.A.

Facsimile: (408) 774-7443

 

7



--------------------------------------------------------------------------------

If to the AMD Entities:

 

Advanced Micro Devices, Inc.

Attention: General Counsel

One AMD Place

Sunnyvale, California 94086

Facsimile: (408) 774-7399

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

Attention: Tad Freese

505 Montgomery Street, Suite 1900

San Francisco, California 94111

Facsimile: (415) 395-8095

If to Fujitsu:

 

Fujitsu Limited

Electronic Devices Group

Fuchigami 50 Akiruno-shi

Tokyo 197-0833

Japan

Attention: Executive Vice President

Business Planning & Promotion Group

Facsimile: +81-42-532-2550

 

12. Amendments; No Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is duly
executed, in the case of an amendment, by Spansion, each of the AMD Entities and
Fujitsu, or, in the case of a waiver, by the Party against whom the waiver is to
be enforced. No failure or delay by any Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial waiver or exercise thereof preclude the enforcement of any
other right, power or privilege.

 

13. Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any Party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the Parties may
have by law, statute, ordinance or otherwise.

 

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns, including any entity that is the successor to substantially all of the
assets or businesses of such Party. No Party may assign, delegate or transfer
any of its rights or obligations hereunder, other than to a successor to
substantially all of the assets or businesses of such Party, without the prior
written consent of the other Parties. Any attempted assignment in violation of
this Section 14 shall be null and void.

 

15. Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

8



--------------------------------------------------------------------------------

16. Construction; Interpretation. No Party, nor its counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all provisions of this Agreement shall be construed in accordance
with their fair meaning, and not strictly for or against any Party.

 

17. Severability. If any provision in this Agreement should be found or be held
to be invalid or unenforceable (including, without limitation, the geographic
and temporal restrictions contained herein), then the meaning of said provision
will be construed, to the extent feasible, so as to render the provision
enforceable, and if no feasible interpretation would save such provision, it
will be severed from the remainder of this Agreement which will remain in full
force and effect unless the severed provision is essential and material to the
rights or benefits received by any Party. In such event, the Parties will use
their respective reasonable efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which most nearly affects the
Parties’ intent in entering into this Agreement.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

 

19. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties pertaining to the subject matter hereof, and supersedes all prior oral
and written, and all contemporaneous oral, agreements and understandings
pertaining thereto.

 

20. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

 

21. Dispute Resolution. The Parties hereby agree that claims, disputes or
controversies of whatever nature, arising out of, in connection with, or in
relation to the interpretation, performance or breach of this Agreement (or any
other agreement contemplated by or related to this Agreement), shall be resolved
in accordance with the dispute resolution procedures set forth in Schedule A
hereto.

 

22. Further Assurances. Each of the Parties does hereby covenant and agree on
behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary or advisable to
effectively carry out the purposes of this Agreement.

 

23. Third-Party Beneficiaries. Nothing herein expressed or implied is intended
to or shall be construed to confer upon or give any Person, other than the
Parties hereto, and their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

ADVANCED MICRO DEVICES, INC.

By:

 

/s/    Hollis M. O’Brien

--------------------------------------------------------------------------------

Name:

  Hollis M. O’Brien

Title:

  Corporate Vice President and Secretary AMD INVESTMENTS, INC.

By:

 

/s/    Hollis M. O’Brien

--------------------------------------------------------------------------------

Name:

  Hollis M. O’Brien

Title:

  VP & Secretary FUJITSU LIMITED

By:

 

/s/    Hiroaki Hurokawa

--------------------------------------------------------------------------------

Name:

  Hiroaki Hurokawa

Title:

  President SPANSION INC.

By:

 

/s/    Bertrand F. Cambou

--------------------------------------------------------------------------------

Name:

  Bertrand F. Cambou

Title:

  President and Chief Executive Officer

 

10